Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board dated January 24, 1944, which reversed - the decision of an Unemployment Insurance Referee, holding the secretary and the treasurer of respondent to be employees, and sustaining an assessment for unemployment insurance contributions based upon the remuneration received by such officers. The Appeal Board held that the secretary and treasurer were not employees of respondent under the Unemployment Insurance Law (Labor Law, art. 18) and that their remuneration was not the basis for such contributions. The uncontradieted evidence discloses that respondent’s secretary and treasurer are so subject to the direction and control of its governing bodies that upon the election to and acceptances of those offices, contracts of hire resulted between such officers and the respondent as regards the performance of the duties peculiar to those offices and for which stated salaries are paid. Thus there is no basis for the Appeal Board’s decision that such officers did not render service to respondent as employees but only in their capacities as its members. The decision of the Appeal Board should be reversed and that of the referee reinstated. Decision of the Appeal Board reversed and decision of the referee reinstated. All concur, except Bliss, J., who dissents.